Exhibit 10.8

EXECUTION VERSION

 

 

 

 

February 20, 2014

 

DARBY CREEK LLC,

as Pledgor

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Secured Party

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Securities Intermediary

SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

INTERPRETATION

     1    ARTICLE II  

APPOINTMENT OF SECURITIES INTERMEDIARY

     1    ARTICLE III  

THE SECURED ACCOUNTS

     2    ARTICLE IV  

THE SECURITIES INTERMEDIARY

     4    ARTICLE V  

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

     8    ARTICLE VI  

REPRESENTATIONS AND AGREEMENTS

     9    ARTICLE VII  

ADVERSE CLAIMS

     10    ARTICLE VIII  

TRANSFER

     11    ARTICLE IX  

TERMINATION

     11    ARTICLE X  

MISCELLANEOUS

     11    ARTICLE XI  

NOTICES

     13    ARTICLE XII  

GOVERNING LAW AND JURISDICTION

     13    ARTICLE XIII  

DEFINITIONS

     14    ARTICLE XIV  

LIMITED RECOURSE; NO BANKRUPTCY PETITION

     15   

 

-i-



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of
February 20, 2014, among DARBY CREEK LLC (the “Pledgor”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Collateral Agent on behalf of the Secured Parties (each
as defined in the Loan Agreement referred to below) (in such capacity, the
“Secured Party”) and as securities intermediary (in such capacity, the
“Securities Intermediary”).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1.      (a)      Definitions.  The terms defined in Section 13 will have
the meanings therein specified for the purpose of this Agreement. In addition,
all terms used herein which are defined in (i) the Loan Financing and Servicing
Agreement, dated as of the date hereof, among the Pledgor, as borrower, the
agents and lenders party thereto from time to time, Wells Fargo Bank, National
Association, as collateral agent and collateral custodian, and Deutsche Bank AG,
New York Branch, as administrative agent (the “Loan Agreement”) or (ii) in
Article 8 or Article 9 of the UCC and which are, in each case, not otherwise
defined herein are used herein as so defined.

(b)      Rules of Construction.   Unless the context otherwise clearly requires:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (v) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(vi) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (vii) the words “herein,” “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(viii) all references herein to Sections and Schedules shall be construed to
refer to Sections of, and Schedules to, this Agreement.

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

Section 2.      Each of the Pledgor and the Secured Party hereby appoints the
Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment.



--------------------------------------------------------------------------------

ARTICLE III

THE SECURED ACCOUNTS

Section 3.      (a)      Establishment of Secured Accounts.     The Securities
Intermediary acknowledges and agrees that, at the direction and on behalf of the
Secured Party, it has established and is maintaining on its books and records,
in the name of the Pledgor, (i) the securities account designated as the
“Interest Collection Account” with account number 48432201, (ii) the securities
account designated as the “Principal Collection Account” with account number
48432202 , (iii) the securities account designated as the “Unfunded Exposure
Account” with account number 48432203 , (iv) the securities account designated
as the “Payment Subaccount” with account number 48432204 and (v) the securities
account designated as the “Collection Account” with account number 48432200
(such accounts, together with any sub-accounts, replacements thereof or
substitutions therefor, the “Secured Accounts”).

(b)      Status of Secured Accounts; Treatment of Property as Financial Assets;
Relationship of Parties.  The Securities Intermediary hereby agrees with the
Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC), (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC), and (iii) each Secured Account and any rights
or proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Loan Agreement. The Pledgor and Secured Party
hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same.

(c)      Notwithstanding anything herein to the contrary, it is hereby expressly
acknowledged that (a) interests in Collateral Obligations may be acquired by the
Pledgor from time to time which are not evidenced by, or accompanied by delivery
of, a security (as defined in Section 8-102 of the UCC) or an instrument (as
defined in Section 9-102(a)(47) of the UCC), and may be evidenced solely by
delivery to the Securities Intermediary of a facsimile copy of an assignment
agreement (“Collateral Obligation Assignment Agreement”) in favor of the Pledgor
as assignee, (b) any such Collateral Obligation Assignment Agreement (and the
registration of the related Collateral Obligation on the books and records of
the applicable obligor or bank agent) shall be registered in the name of the
Pledgor, and (c) any duty on the part of the Securities Intermediary with
respect to such Collateral Obligation (including in respect of any duty it might
otherwise have to maintain a sufficient quantity of such Collateral Obligation
for purposes of Section 8-504 of the UCC) shall be limited to the exercise of
reasonable care by the Securities Intermediary in the physical custody of any
such Collateral Obligation Assignment Agreement that may be delivered to it. It
is acknowledged and agreed that the Securities Intermediary is not under a duty
to examine Underlying Instruments to determine their validity or sufficiency
(and shall have no responsibility for the genuineness or completeness thereof),
or for the Pledgor’s title to any related Collateral Obligation.

 

-2-



--------------------------------------------------------------------------------

(d)      The Securities Intermediary will, by book-entry notation, promptly
credit to the applicable Secured Account all property to be credited thereto
pursuant to the Loan Agreement.

(e)      Form of Securities, Instruments, etc.  All securities and other
financial assets credited to any Secured Account that are in registered form or
that are payable to or to the order of shall be (i) registered in the name of,
or payable to or to the order of, the Securities Intermediary, (ii) indorsed to
or to the order of the Securities Intermediary or in blank or (iii) credited to
another securities account maintained in the name of the Securities
Intermediary; and in no case will any financial asset credited to any Secured
Account be registered in the name of, or payable to or to the order of, the
Pledgor or any other person or indorsed to or to the order of the Pledgor or any
other person, except to the extent the foregoing have been specially indorsed to
or to the order of the Securities Intermediary or in blank.

(f)      Securities Intermediary’s Jurisdiction.  The Securities Intermediary
agrees that, for the purposes of the UCC, its “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) shall be the
State of New York.

(g)      Conflicts with other Agreements.  The Securities Intermediary agrees
that, if there is any conflict between this Agreement (or any portion thereof)
and any other agreement (whether now existing or hereafter entered into)
relating to any Secured Account, the provisions of this Agreement shall prevail.

(h)      No Other Agreements.  The Securities Intermediary hereby confirms and
agrees that:

(i)      other than the Loan Agreement, there are no other agreements entered
into between the Securities Intermediary and the Pledgor with respect to any
Secured Account or any financial asset or security entitlement credited thereto;

(ii)     other than the Loan Agreement, it has not entered into, and until the
termination of this Agreement will not enter into, any other agreement with any
other Person (including the Pledgor) relating to any Secured Account and/or any
financial asset or security entitlement thereto (A) pursuant to which it has
agreed or will agree to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person or (B) with respect to the
creation or perfection of any other security interest in any Secured Account or
any financial asset or security entitlement credited thereto; and

(iii)    it has not entered into, and until the termination of this Agreement
will not enter into, any agreement with the Pledgor or the Secured Party
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3(i).

(i)      Transfer Orders, Standing Instructions.

(i)      The Pledgor, the Secured Party and the Securities Intermediary each
agree that if at any time a Responsible Officer of the Securities Intermediary
shall receive an “entitlement order” (within the meaning of Section 8-102(a)(8)
of the New York UCC) or

 

-3-



--------------------------------------------------------------------------------

any other order originated by the Secured Party and relating to any Secured
Account or any financial assets or security entitlements credited thereto
(collectively, a “Transfer Order”), the Securities Intermediary shall comply
with such Transfer Order without further consent by the Pledgor or any other
Person.

(ii)      At any time prior to the delivery to and receipt by the Securities
Intermediary of a Notice of Exclusive Control, the Securities Intermediary shall
comply with each Transfer Order it receives from the Pledgor or the Investment
Manager on its behalf without the further consent of the Secured Party or any
other Person; provided that, in the event the Securities Intermediary receives
conflicting instructions from the Secured Party and the Pledgor, the Securities
Intermediary shall follow the instructions received from the Secured Party and
not the instructions received from the Pledgor.

(iii)     Upon the opening of business on the Business Day immediately following
the Business Day on which a Notice of Exclusive Control is actually received by
the Securities Intermediary in accordance with the notice requirements
hereunder, and until such Notice of Exclusive Control is withdrawn or rescinded
by the Secured Party in writing, the Securities Intermediary shall not comply
with any Transfer Order it receives from the Pledgor and shall act solely upon
Transfer Orders received from the Secured Party.

(iv)     The Secured Party hereby agrees with the Pledgor that it shall not
deliver a Notice of Exclusive Control except after the occurrence and during the
continuation of an Facility Termination Event.

ARTICLE IV

THE SECURITIES INTERMEDIARY

Section 4.      (a)      Performance of Duties.  The Securities Intermediary may
execute any of the powers hereunder or perform any of its duties hereunder
directly or by or through agents, attorneys or employees. The Securities
Intermediary shall be entitled to consult with counsel with a national
reputation in the applicable matter selected with due care and to act in
reliance upon the advice or written opinion of such counsel concerning matters
pertaining to its duties hereunder, and shall not be liable for any action taken
or omitted to be taken by it in good faith in reliance upon and in accordance
with the advice or written opinion of such counsel. Except as expressly provided
herein, the Securities Intermediary shall not be under any obligation to
exercise any of the rights or powers vested in it by this Agreement at the
request or direction of the Secured Party.

(b)      No Change to Secured Accounts.  Without the prior written consent of
the Pledgor and, so long as any Obligations remain unpaid, the Secured Party,
the Securities Intermediary will not change the account number or designation of
any Secured Account.

(c)      Certain Information.  The Securities Intermediary shall promptly notify
the Pledgor and the Secured Party if a Responsible Officer of the Securities
Intermediary with direct responsibility for administration of this Agreement has
actual knowledge of or receives

 

-4-



--------------------------------------------------------------------------------

written notice that any Person asserts or seeks to assert a lien, encumbrance or
adverse claim against any portion or all of the property credited to any Secured
Account. The Securities Intermediary will send copies of all statements,
confirmations and other correspondence relating to each Secured Account (and/or
any financial assets credited thereto) simultaneously to the Pledgor and the
Secured Party. The Securities Intermediary will furnish to the Secured Party and
the Pledgor, upon reasonable request, an account statement with respect to each
Secured Account.

(d)      Subordination.    In the event that the Securities Intermediary has or
subsequently obtains by agreement, by operation of law or otherwise a security
interest in any of the Secured Accounts, or any financial asset credited
thereto, the Securities Intermediary hereby subordinates any such security
interest therein to the security interest of the Secured Party in the Secured
Accounts, in all property credited thereto and in all security entitlements with
respect to such property. Without limitation of the foregoing, the Securities
Intermediary hereby waives to such security interest of the Secured Party any
and all statutory, regulatory, contractual or other rights now or hereafter
existing in favor of the Securities Intermediary over or with respect to any
Secured Account, all property credited thereto and all security entitlements to
such property (including (i) any and all contractual rights of set-off, lien or
compensation, (ii) any and all statutory or regulatory rights of pledge, lien,
set-off or compensation, (iii) any and all statutory, regulatory, contractual or
other rights to put on hold, block transfers from or fail to honor instructions
of the Pledgor with respect to any Secured Account or (iv) any and all statutory
or other rights to prohibit or otherwise limit the pledge, assignment,
collateral assignment or granting of any type of security interest in any
Secured Account), except the Securities Intermediary may set off (i) the face
amount of any checks that have been credited to any Secured Account but are
subsequently returned unpaid because of uncollected or insufficient funds and
(ii) reversals or cancellations of payment orders and other electronic fund
transfers.

(e)      Limitation on Liability.  The Securities Intermediary shall not have
any duties or obligations except those expressly set forth herein and shall
satisfy those duties expressly set forth herein so long as it acts without gross
negligence, willful misconduct or bad faith. Without limiting the generality of
the foregoing, the Securities Intermediary shall not be subject to any fiduciary
duty or other implied duties, and the Securities Intermediary shall not have any
duty to take any discretionary action or exercise any discretionary powers. None
of the Securities Intermediary, any Affiliate of the Securities Intermediary, or
any officer, agent, stockholder, partner, member, director or employee of the
Securities Intermediary or any Affiliate of the Securities Intermediary shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise (i) for any action taken or omitted to be taken by any of them
hereunder or in connection herewith unless such act or omission constituted
gross negligence, willful misconduct or bad faith, or (ii) for any action taken
or omitted to be taken by the Securities Intermediary in accordance with the
terms hereof at the express direction of the Secured Party. In addition, the
Securities Intermediary shall have no liability for making any investment or
reinvestment of any cash balance in any Secured Account, or holding amounts
uninvested in such accounts, pursuant to the terms of this Agreement. The
liabilities of the Securities Intermediary shall be limited to those expressly
set forth in this Agreement. The Securities Intermediary shall not be liable for
any action a Responsible Officer of the Securities Intermediary takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder. The Securities Intermediary shall not be deemed to
have

 

-5-



--------------------------------------------------------------------------------

notice or knowledge of any Facility Termination Event unless a Responsible
Officer of the Securities Intermediary has actual knowledge thereof or unless
written notice thereof is received by a Responsible Officer of the Securities
Intermediary. With the exception of this Agreement (and relevant terms used
herein and expressly defined in the Loan Agreement), the Securities Intermediary
is not responsible for or chargeable with knowledge of any terms or conditions
contained in any agreement referred to herein, including, but not limited to,
the Loan Agreement.

(f)      Reliance.  The Securities Intermediary shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, opinion, report, certificate, consent, statement, instrument,
document or other writing including, but not limited to, an electronic mail
communication delivered to the Securities Intermediary under or in connection
with this Agreement and in good faith believed by it to be genuine and to have
been signed or sent by the proper Person. The Securities Intermediary may
consult with legal counsel, independent accountants and other experts with a
national reputation in the applicable matter selected by it with due care, and
shall not be liable for any action taken or not taken by the Securities
Intermediary in good faith and in accordance with the advice of any such
counsel, accountants or experts. If at any time the Securities Intermediary
reasonably requests instruction with respect to any action or omission in
connection with this Agreement, the Securities Intermediary shall be entitled
(without incurring any liability therefor to any person) to refrain from taking
such action and continue to refrain from acting unless and until the Securities
Intermediary shall have received written instruction from the party from whom
instruction was requested. The reliances, protections, indemnities and
immunities afforded to the Collateral Custodian in the Loan Agreement shall be
afforded to the Securities Intermediary as though fully set forth herein.

(g)      Court Orders, etc.  If at any time the Securities Intermediary is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects any
Secured Account (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of any Secured Account or any financial asset in any Secured Account),
the Securities Intermediary is authorized to take such action as legal counsel
of its own choosing with a national reputation in the applicable matter advises
appropriate to comply therewith; and if the Securities Intermediary complies
with any such judicial or administrative order, judgment, decree, writ or other
form of judicial or administrative process, the Securities Intermediary will not
be liable to any of the parties hereto or to any other person or entity even
though such order, judgment, decree, writ or process may be subsequently
modified or vacated or otherwise determined to have been without legal force or
effect.

(h)      Successor Securities Intermediary.

(i)       Merger.   Any Person into whom the Securities Intermediary may be
converted or merged, or with whom it may be consolidated, or to whom it may sell
or transfer its trust or other business and assets as a whole or substantially
as a whole, or any Person resulting from any such conversion, sale, merger,
consolidation or transfer to which the Securities Intermediary is a party, shall
(provided it is otherwise qualified to serve as the Securities Intermediary
hereunder) be and become a successor Securities Intermediary hereunder and be
vested with all of the powers, immunities, privileges and

 

-6-



--------------------------------------------------------------------------------

other matters as was its predecessor without the execution or filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

(ii)      Resignation.  The Securities Intermediary and any successor thereto
may at any time resign by giving sixty (60) days’ written notice by registered,
certified or express mail to the Secured Party and the Pledgor; provided that
such resignation shall take effect only upon the effective date of the
appointment of a successor Securities Intermediary acceptable to the Secured
Party and the Pledgor, as evidenced by their written consent and the acceptance
in writing by such successor Securities Intermediary of such appointment and of
its obligation to perform its duties hereunder in accordance with the provisions
hereof. Subject to the preceding sentence, if on the 90th day after written
notice of resignation is delivered by a resigning party as described above no
successor party or temporary successor Securities Intermediary has been
appointed in accordance herewith, the resigning party may petition a court of
competent jurisdiction in New York City for the appointment of a successor.

(i)       Compensation and Reimbursement. The Pledgor agrees: (i) to pay to the
Securities Intermediary its fees for all services rendered by it hereunder; and
(ii) without duplication of amounts payable under Section 5(b), to reimburse the
Securities Intermediary upon its request for all reasonable and documented
out-of-pocket expenses, disbursements and advances incurred or made by the
Securities Intermediary in accordance with any provision of, or carrying out its
duties and obligations under, this Agreement (including the reasonable,
documented and out-of-pocket compensation and fees and the expenses and
disbursements of its agents, any Independent Accountants and outside counsel).

(j)       Securities Intermediary and its Affiliates. Wells Fargo Bank, National
Association and any of its Affiliates providing services in connection with the
transactions contemplated in the Transaction Documents shall have only the
duties and responsibilities expressly provided in its various capacities and
shall not, by virtue of it or any Affiliate acting in any other capacity be
deemed to have duties or responsibilities other than as expressly provided with
respect to each such capacity. Wells Fargo Bank, National Association (or its
Affiliates), in its various capacities in connection with the transactions
contemplated in the Transaction Documents, including as Securities Intermediary,
may enter into business transactions, including the acquisition of investment
securities as contemplated by the Transaction Documents, from which it and/or
such Affiliates may derive revenues and profits in addition to the fees stated
in the various Transaction Documents, without any duty to account therefor.

(k)      Force Majeure.     In no event shall the Securities Intermediary be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services, it being understood that the Securities Intermediary shall use
reasonable best efforts which are consistent with accepted practices in the
banking industry to maintain performance and, if necessary, resume performance
as soon as practicable under the circumstances.

 

-7-



--------------------------------------------------------------------------------

(l)       Perfection.  The Securities Intermediary shall have no responsibility
or liability for (i) preparing, recording, filing, re-recording or refiling any
financing statement, continuation statement, document, instrument or other
notice in any public office at any time or times, (ii) the correctness of any
such financing statement, continuation statement, document or instrument or
other such notice, (iii) taking any action to perfect or maintain the perfection
of any security interest granted to the Secured Party or otherwise, or (iv) the
validity or perfection of any such lien or security interest.

(m)     Facsimile and Electronic Transmissions.   The Securities Intermediary
agrees to accept and act upon instructions or directions pursuant to this
Agreement sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods, provided that any person providing such
instructions or directions shall provide to the Securities Intermediary an
incumbency certificate listing such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Pledgor elects to give the Securities
Intermediary e-mail or facsimile instructions (or instructions by a similar
electronic method), the Securities Intermediary’s understanding of such
instructions shall be deemed controlling. The Securities Intermediary shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Securities Intermediary’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The Pledgor agrees to assume all risks arising
out of the use of such electronic methods to submit instructions and directions
to the Securities Intermediary, including, without limitation, the risk of the
Securities Intermediary acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

Section 5.      (a)      Indemnity.     (i) Subject to Section 5(a)(ii), the
Pledgor hereby indemnifies and holds harmless the Securities Intermediary, its
Affiliates and their respective officers, directors, employees, representatives
and agents (collectively referred to for the purposes of this Section 5(a) only
as the Securities Intermediary), against any loss, claim, damage, expense or
liability (including the costs and expenses of defending against any claim of
liability), or any action in respect thereof, in each case to the extent
actually awarded or actually incurred by the Securities Intermediary, to which
the Securities Intermediary may become subject, whether commenced or threatened,
insofar as such loss, claim, damage, expense, liability or action arises out of
or is based upon the execution, delivery or performance of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Securities
Intermediary, and shall reimburse the Securities Intermediary promptly upon
demand for any reasonable and documented out-of-pocket legal or other expenses
reasonably incurred by the Securities Intermediary in connection with
investigating or preparing to defend or defending against or appearing as a
third party witness in connection with any such loss, claim, damage, expense,
liability or action as such expenses are incurred. No provision of this
Agreement shall require the Securities Intermediary to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or

 

-8-



--------------------------------------------------------------------------------

powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it. The obligations of the Pledgor under this clause (a) are referred
to as the “Securities Intermediary Indemnity”. The provisions of this section
will survive the termination of this Agreement and the resignation or removal of
the Securities Intermediary.

(ii)      The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the priority of payments
set forth in the Loan Agreement and shall survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary and the
Securities Intermediary shall be considered the Collateral Custodian for such
purposes.

(b)      Expenses and Fees.  The Pledgor shall be responsible for, and hereby
agrees to pay, all reasonable and documented out-of-pocket costs and expenses
incurred by the Securities Intermediary in connection with the establishment and
maintenance of each Secured Account, including the Securities Intermediary’s
customary fees and expenses, any reasonable and documented out-of-pocket costs
or expenses incurred by the Securities Intermediary as a result of conflicting
claims or notices involving the parties hereto, including the reasonable fees
and expenses of its external legal counsel, and all other reasonable costs and
expenses incurred in connection with the execution, administration or
enforcement of this Agreement, including reasonable fees and costs of its
external legal counsel, whether or not such enforcement includes the filing of a
lawsuit, in each case except any expenses as may be attributable to gross
negligence, bad faith or willful misconduct on the part of the Securities
Intermediary. Notwithstanding anything to the contrary provided herein, all
amounts payable by the Pledgor to the Securities Intermediary under this
Agreement shall be payable only in accordance with, and subject to, Section 8.3
of the Loan Agreement and the Securities Intermediary shall be considered the
Collateral Custodian for such purposes.

(c)      No Consequential Damages.  Notwithstanding anything in this Agreement
to the contrary, in no event shall the Pledgor or the Securities Intermediary be
liable for special, punitive, indirect or consequential loss or damage of any
kind whatsoever (including, but not limited to, lost profits), even if the
Pledgor or the Securities Intermediary has been advised of the likelihood of
such loss or damage and regardless of the form of action.

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

Section 6.      The Securities Intermediary represents to and agrees with the
Pledgor and the Secured Party that:

(a)      Status.  It is duly organized and validly existing under the laws of
the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing.

(b)      Powers.   It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and

 

-9-



--------------------------------------------------------------------------------

any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance; and this Agreement has been, and each other such document will be,
duly executed and delivered by it.

(c)      Obligations Binding.  Its obligations under this Agreement constitute
its legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

(d)      Waiver of Setoffs.  The Securities Intermediary hereby expressly waives
any and all rights of setoff that such party may otherwise at any time have
under Applicable Law with respect to any Secured Account except as set forth in
Section 4(d).

(e)      Ordinary Course.  The Securities Intermediary, in the ordinary course
of its business, maintains securities accounts for others and is acting in such
capacity in respect of any Secured Account.

(f)      Comply with Duties.  The Securities Intermediary will comply at all
times with the duties of a “securities intermediary” under Article 8 of the UCC.

(g)      Participant of the Federal Reserve Bank of New York.   The Securities
Intermediary is a member of the Federal Reserve System.

(h)      Consents.  All governmental and other consents that are required to
have been obtained by the Secured Party with respect to the execution, delivery
and performance by the Secured Party of this Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with.

ARTICLE VII

ADVERSE CLAIMS

Section 7.      Except for the claims and interest set forth in this Agreement,
no Responsible Officer of the Securities Intermediary actually knows of any
claim to, or interest in, any Secured Account or in any “financial asset” (as
defined in Section 8-102(a) of the UCC) credited thereto. If a Responsible
Officer of the Securities Intermediary has actual knowledge of or receives
written notice that any Person asserts or seeks to assert a lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Secured Account or in any financial
asset carried therein, the Securities Intermediary will promptly notify the
Pledgor thereof (and the Pledgor shall promptly notify the Secured Party
thereof).

 

-10-



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER

Section 8.      Neither this Agreement nor any interest or obligation in or
under this Agreement may be transferred (whether by way of security or
otherwise) by any party without the prior written consent of each other party.
Any purported transfer that is not in compliance with this Section 8 will be
void.

ARTICLE IX

TERMINATION

Section 9.      The rights and powers granted herein to the Secured Party have
been granted in order to perfect its security interest in each Secured Account
and the financial assets credited thereto, are powers coupled with an interest
and will be affected neither by the bankruptcy of the Pledgor nor by the lapse
of time. The obligations of the Securities Intermediary hereunder shall continue
in effect until the earlier of (a) that date upon which the security interest of
the Secured Party in each Secured Account has been terminated, and (b) that date
on which the Secured Party releases or terminates its security interest in each
Secured Account.

ARTICLE X

MISCELLANEOUS

Section 10.     (a)      Entire Agreement.     This Agreement and the Loan
Agreement constitutes the entire agreement and understanding of the parties with
respect to its subject matter and supersedes all oral communication and prior
writings with respect thereto.

(b)      Amendments.  No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission or e-mail correspondence), executed by each of the
parties hereto.

(c)      Survival.   All representations and warranties made in this Agreement
or in any certificate or other document delivered pursuant to or in connection
with this Agreement shall survive the execution and delivery of this Agreement
or such certificate or other document (as the case may be) or any deemed
repetition of any such representation or warranty. In addition, the rights of
the Securities Intermediary under Sections 4 and 5, and the obligations of the
Pledgor under Section 5, shall survive the termination of this Agreement.

(d)      Benefit of Agreement.   Subject to Section 8, this Agreement shall be
binding upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.
The Securities Intermediary acknowledges and consents to the assignment of this
Agreement by the Pledgor to the Secured Party for the benefit of the Secured
Parties under the Loan Agreement.

 

-11-



--------------------------------------------------------------------------------

(e)      Counterparts.  This Agreement (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by facsimile transmission and e-mail correspondence), each of which
will be deemed an original.

(f)      No Waiver of Rights.  A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)      Headings.  The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

(h)      Severability.   If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement, as so modified,
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

(i)       No Agency.   Notwithstanding anything that may be construed to the
contrary, it is understood and agreed that the Securities Intermediary is not,
nor shall it be considered to be, an agent, of the Secured Party. In addition,
the Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

(j)       Payments by Pledgor.  Any amounts required to be paid pursuant to this
Agreement by the Pledgor shall be paid or caused to be paid by the Pledgor to
the applicable Person on the Distribution Date following such Person’s demand
therefor in accordance with Section 8.3 of the Loan Agreement, provided that
such demand is made no later than two (2) Business Days prior to the applicable
Distribution Date, and the Securities Intermediary shall be considered the
Collateral Custodian for such purposes.

(k)      Taxes.  For all U.S. federal tax reporting purposes, all income earned
on the funds invested and allocable to the Secured Accounts is legally owned by
the Pledgor (and beneficially owned by such Pledgor or the equity Pledgor or
owners of such entity as documented in the IRS forms and other documentation
described below). Such Pledgor is required to provide to Wells Fargo, in its
capacity as Securities Intermediary (i) an IRS Form W-9 or appropriate IRS Form
W-8 no later than the date hereof, and (ii) any additional IRS forms (or updated
versions of any previously submitted IRS forms) or other documentation at such
time or times required by applicable law or upon the reasonable request of the
Securities Intermediary

 

-12-



--------------------------------------------------------------------------------

as may be necessary (i) to reduce or eliminate the imposition of U.S.
withholding taxes and (ii) to permit the Securities Intermediary to fulfill its
tax reporting obligations under applicable law with respect to the Secured
Accounts or any amounts paid to Company. The Pledgor is further required to
report to the Securities Intermediary comparable information upon any change in
the legal or beneficial ownership of the income allocable to the Secured
Accounts. Wells Fargo, both in its individual capacity and in its capacity as
Securities Intermediary, shall have no liability to Pledgor or any other person
in connection with any tax withholding amounts paid, or retained for payment, to
a governmental authority from the Secured Accounts arising from Company’s
failure to timely provide an accurate, correct and complete IRS Form W-9, an
appropriate IRS Form W-8 or such other documentation contemplated under this
paragraph. For the avoidance of doubt, no funds shall be invested with respect
to such Secured Accounts absent the Securities Intermediary having first
received (i) instructions with respect to the investment of such funds, and
(ii) the forms and other documentation required by this paragraph.

ARTICLE XI

NOTICES

Section 11.     (a)      Effectiveness.     Any notice or other communication in
respect of this Agreement may be given in any manner set forth in Section 17.3
of the Loan Agreement.

(b)      Change of Addresses.  Any party hereto may by written notice to each
other party hereto, change the address or facsimile number at which notices or
other communications are to be given to it hereunder.

ARTICLE XII

GOVERNING LAW AND JURISDICTION

Section 12.     (a)      Governing Law.  This Agreement, each Secured Account
and any matter arising among the parties under or in connection with this
Agreement or any Secured Account, will be governed by and construed in
accordance with the laws of the State of New York.

(b)      Jurisdiction.   Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to the
Transaction Documents (each, a “Proceeding”), and each party hereto hereby
irrevocably agrees that all claims in respect of such Proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. The parties hereto hereby irrevocably waive, to the
fullest extent they may effectively do so, the defense of an inconvenient forum
to the maintenance of any such Proceeding. The parties hereto agree that a final
judgment in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

-13-



--------------------------------------------------------------------------------

(c)      Waiver of Jury Trial Right.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that any other party would not, in the
event of a Proceeding, seek to enforce the foregoing waiver, and
(ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 12(c).

ARTICLE XIII

DEFINITIONS

Section 13.     As used in this Agreement:

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly (including through
affiliated entities), of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Agreement” has the meaning specified in the Recitals.

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“law” means any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Loan Agreement” has the meaning specified in Section 1(a).

“Notice of Exclusive Control” means a notice delivered to and received by the
Securities Intermediary by the Secured Party in accordance with Section 11(a)
stating that the Secured Party is exercising exclusive control over the Secured
Accounts.

“Person” means any natural person or legal entity, including, without
limitation, any corporation, partnership, limited liability company, statutory
or common law trust, or governmental entity or unit.

“Pledgor” has the meaning specified in the Recitals.

“Proceeding” has the meaning specified in Section 12(b).

 

-14-



--------------------------------------------------------------------------------

“Responsible Officer” means any officer within the corporate trust office of the
Securities Intermediary, including any director, vice president, assistant vice
president or associate, having direct responsibility, for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject.

“Secured Accounts” has the meaning specified in Section 3(a).

“Secured Party” has the meaning specified in the Recitals.

“Securities Intermediary” has the meaning specified in the Recitals.

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

ARTICLE XIV

LIMITED RECOURSE; NO BANKRUPTCY PETITION

Section 14.     The obligations of the Pledgor are solely corporate obligations
of the Pledgor and no action shall be taken against the members or officers of
the Pledgor in connection with such obligations. The parties hereto agree that
they shall not institute against, or join any other Person in instituting
against the Pledgor, any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings or other proceedings under U.S. federal or
state bankruptcy laws or any similar laws until at least one year and one day
after payment in full of the Advances. This Section 14 shall survive the
expiration or termination of this Agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

Pledgor:

DARBY CREEK LLC, as Pledgor

By:

 

/s/ Gerald F. Stahlecker

 

Name: Gerald F. Stahlecker

 

Title: Executive Vice President

 

Securities Account Control Agreement



--------------------------------------------------------------------------------

Secured Party: WELLS FARGO BANK, NATIONAL
      ASSOCIATION, as Secured Party By:  

/s/ José M. Rodríguez

 

Name: José M. Rodríguez

 

Title: Vice President

 

Securities Account Control Agreement



--------------------------------------------------------------------------------

Securities Intermediary: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities
Intermediary By:  

/s/ José M. Rodríguez

 

Name: José M. Rodríguez

Title: Vice President

 

Securities Account Control Agreement